United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, WEST FARMS
STATION, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1742
Issued: June 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 30, 2009 appellant, through her representative, filed a timely appeal from a
January 8, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s medical benefits effective
May 1, 2008 on the grounds that she no longer experienced disability or residuals of her
employment injury.
On appeal, appellant’s representative contends that the medical report of the impartial
medical examiner is not entitled to special weight because he was not properly selected, did not
demonstrate knowledge of appellant’s full-duty job requirements or provide medical rationale for
his opinion that appellant no longer had any residuals or disability from her employment injury.
He also argued that the statement of accepted facts was deficient because it did not include
appellant’s prior work-related left ankle injury.

FACTUAL HISTORY
On April 28, 2005 appellant, then a 36-year-old letter carrier, experienced pain and
swelling in her left ankle while walking her mail route.1 The Office accepted the traumatic
injury claim for strain of the lateral collateral ligament of the left ankle. Appellant stopped work
on April 30, 2005 and received continuation of pay and wage-loss compensation. On
October 19, 2005 the Office placed her on the periodic rolls. On December 23, 2005 appellant
underwent an authorized left ankle arthroscopy, debridement of the osteochrondral injury talar
dome and anterior lateral impingement lesion, synovectomy and repair of the anterior talar
fibular ligament complex.
On June 16, 2006 appellant’s treating physician, Dr. Michael Palmeri, a Board-certified
orthopedic surgeon, released her to light duty, restricting walking and standing to two hours a
day and sitting, bending and stopping to one hour a day. He noted that appellant’s left ankle was
not fully rehabilitated after surgery and he recommended additional physical therapy. In
subsequent medical reports, Dr. Palmeri continued to find that appellant had not fully recovered
from her work injury and surgery. Appellant continued to experience left ankle pain, weakness
and swelling and could only work limited duty with restrictions on standing and walking.2
On December 8, 2006 the employing establishment offered appellant a full-time, lightduty position, which she accepted on December 12, 2006. Appellant returned to light duty on
January 11, 2007.
The Office determined that a second opinion evaluation of appellant’s residuals and
disability from her employment injury was required. It referred her, together with a copy of her
medical record and statement of accepted facts, to Dr. Robert Israel, a Board-certified orthopedic
surgeon.
In a May 15, 2007 medical report, Dr. Israel reviewed appellant’s medical history and
listed her left ankle symptoms. Physical examination of the left foot and ankle was normal with
full range of motion, normal muscle strength, no atrophy and no tenderness to palpation.
Dr. Israel diagnosed status post, healed arthroscopy of the left ankle. He opined that there were
no objective findings in the left ankle and that appellant was not disabled from any medical
condition, either related or not related to her April 28, 2005 employment injury. Dr. Israel found
that appellant could work full-time, full duty as a letter carrier without restrictions.
In medical reports dated June 19 through August 28, 2007, Dr. Palmeri stated that
appellant continued to have residuals of left ankle pain secondary to Achilles tendinitis and
incomplete rehabilitation after surgery. He recommended continued physical therapy and a

1

The record reveals that appellant has a separate claim for a prior left ankle injury on October 29, 2004 under
Office file number xxxxxx332. Appellant had returned to full mail carrier duties on April 28, 2005 when she
sustained the current left ankle injury.
2

Dr. Palmeri first released appellant to light duty on March 18, 2006, however, he rescinded this release due to
continued ankle pain.

2

home exercise program. Dr. Palmeri reiterated that appellant could work limited duty with no
standing or walking for more than two hours.
The Office determined that a conflict of medical opinion arose between Drs. Israel and
Palmeri regarding appellant’s current residuals and disability due to her employment injury. It
referred her, together with a statement of accepted facts and a copy of her medical record, to
Dr. Michael J. Katz, a Board-certified orthopedic surgeon.
In a November 7, 2007 medical report, Dr. Katz reviewed appellant’s medical and
occupational history. He reported her complaint of occasional pain in the left ankle while
standing. Physical examination of the left ankle revealed normal dorsiflexion and plantar
flexion. Inversion and eversion were present and a normal 20 degrees. No joint line tenderness,
erythema, induration or crepitation was present. Anterior and posterior drawer signs were
negative. The dorsalis pedis and posterior tibial pulses were 2+ and symmetric. The tibialis
anterior, tibialis posterior and peroneal muscles were five out of five in strength. No tenderness
or contracture at the plantar fascia was present. Arthroscopic portals were well healed. Dr. Katz
diagnosed status post left ankle sprain with resultant, successful arthroscopy. He stated that
appellant did not have any indication of Achilles tendinitis or any indication of incomplete
rehabilitation. Dr. Katz opined that appellant was fully rehabilitated and that she did not have
any ongoing disability. He noted that appellant’s injury appeared to be an aggravation of an
October 29, 2004 employment injury. Dr. Katz concluded that appellant was no longer disabled
and was capable of full-time, full-duty work as a letter carrier without restrictions.
Appellant’s representative subsequently submitted a December 5, 2007 medical report
from Dr. David Weiss, Board-certified in family medicine, providing an impairment rating of
appellant’s left lower and upper extremities. Dr. Weiss reported appellant’s complaints of
swelling and intermittent pain and stiffness in the left ankle, which worsened with weather
changes. Manual muscle testing revealed inversion graded at three out of five and eversion
graded at four out of five. Physical examination of the left ankle revealed swelling over the
lateral malleolus, tenderness over the anterior talofibular ligament, lateral gutter, the deltoid
ligament and the medial malleolus. Dr. Weiss noted a minimal lateral impingement sign. He
diagnosed chronic post-traumatic left ankle strain and sprain with involvement of the anterior
talofibular ligament and deltoid ligament, post-traumatic lateral impingement syndrome to the
left ankle joint and status post arthroscopic surgery to the left ankle. Dr. Weiss stated that the
competent producing factor for appellant’s subjective and objective findings were her
employment duties and the October 29, 2004 and April 28, 2005 employment injuries.
On March 21, 2008 the Office notified appellant of a proposal to terminate her medical
benefits on the grounds that Dr. Katz’s finding, that her accepted medical conditions had ceased,
represented the weight of the medical evidence. It notified her that she had 30 days to submit
additional evidence.
In an April 3, 2008 letter, appellant’s representative contended that Dr. Katz’s medical
report was not well rationalized as he did not demonstrate any knowledge of the physical
requirements of appellant’s position or medical treatment of appellant’s prior left ankle injury on
October 29, 2004. He also contended that Dr. Katz did not address whether appellant

3

experienced any residuals from her work-related left ankle surgery and had not performed a full
examination.
By decision dated May 1, 2008, the Office terminated appellant’s medical benefits
effective that day on the grounds that Dr. Katz’s medical opinion represented the weight of the
medical evidence. It noted that Dr. Weiss did not render an opinion on disability or the
continuing need for treatment and that his findings were largely subjective. The Office also
found that the arguments raised by appellant’s counsel were not supported by the medical
evidence of record.
On May 6, 2008 appellant, through her representative, filed a request for an oral hearing
before an Office hearing representative. The oral hearing took place on September 25, 2008.
Counsel again contended that Dr. Katz was not selected as an impartial medical examiner
through proper Office procedures.
In a September 24, 2008 note, appellant stated that she experienced difficulty, including
swelling and pain, with her left ankle while standing and walking. She claimed that her left
ankle injury made her daily routine uncomfortable and that she could not wear shoes with heels
when the weather changed.
By decision dated January 8, 2009, the Office hearing representative affirmed the
Office’s termination of medical benefits on the grounds that Dr. Katz’s medical opinion was well
rationalized and based on an accurate factual and medical background. Thus, it was entitled to
special weight. The hearing representative further found that there was no evidence to support
that the Office had improperly selected Dr. Katz or that the statement of accepted facts provided
the physician was inaccurate.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.3 The burden of proof on the Office includes the necessity of furnishing
rationalized medical opinion evidence which is based on a proper factual and medical history.4
Section 8123(a) of the Federal Employees’ Compensation Act5 provides that, if there is a
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 When the case is referred to an impartial medical specialist for the purpose of
resolving a conflict in medical evidence, the opinion of such specialist will be given special
3

David W. Pickett, 54 ECAB 272 (2002); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Daniel F. O’Donnell, 54 ECAB 456 (2003); Gewin C. Hawkins, 52 ECAB 242 (2001).

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8123(a). See Elsie L. Price, 54 ECAB 734 (2003); Raymond J. Brown, 52 ECAB 192 (2001).

4

weight when based on a proper factual and medical background and sufficiently well rationalized
on the issue presented.7
ANALYSIS
The Office accepted that on April 28, 2005 appellant sustained a strain of the lateral
collateral ligament of the left ankle while walking her mail route. It authorized a December 23,
2005 left ankle arthroscopy, debridement, synovectomy and ligament repair. Appellant was
disabled from April 30, 2005 through January 11, 2007, when she returned to full-time light
duty. The issue is whether the Office properly terminated her medical benefits effective May 1,
2008 on the grounds that she no longer had any residuals of her employment injury.
On June 16, 2006 appellant’s treating physician, Dr. Palmeri, stated that appellant’s left
ankle was not fully rehabilitated after surgery and that she continued to experience pain, swelling
and weakness. He released appellant to light duty. Dr. Palmeri subsequently opined that
appellant’s pain was secondary to Achilles tendinitis and incomplete surgical rehabilitation and
continued to recommend light duty.
The Office referred appellant to Dr. Israel for a second opinion evaluation. In a May 15,
2007 medical report, Dr. Israel documented normal findings from a physical examination and
diagnosed status post, healed left ankle arthroscopy. He opined that appellant did not suffer from
any related or nonrelated medical condition and that she could return to full duty as a letter
carrier without restrictions.
Based on this evidence, the Office properly determined that a conflict in medical opinion
arose between Drs. Palmeri and Israel regarding whether appellant continued to experience
residuals from her employment-related injury.8 It properly referred appellant to Dr. Katz, a
Board-certified orthopedic surgeon, for an impartial medical examination to resolve the conflict
of medical opinion.9
In a November 7, 2007 medical report, Dr. Katz reviewed appellant’s medical and
occupational history. He performed a full physical examination, which did not reveal any
objective findings of a current medical condition. Dr. Katz noted that he did not find any
indication of Achilles tendinitis or any indication of incomplete rehabilitation. He diagnosed
status post left ankle sprain with successful arthroscopy. Dr. Katz opined that appellant was
fully rehabilitated and, accordingly, she was no longer disabled from any employment injury and
that she was capable of returning to full-duty work as a mail carrier.
When a case is referred to an impartial medical examiner to resolve a conflict in medical
evidence, the opinion of such physician will be given special weight by the Board when based on
an accurate factual and medical history and with a well-rationalized explanation for the
7

See Bernadine P. Taylor, 54 ECAB 342 (2003); Anna M. Delaney, 53 ECAB 284 (2002).

8

See J.M., 58 ECAB 478 (2007); Willa M. Frazier, 55 ECAB 379 (2004).

9

See id.

5

conclusions reached.10 Dr. Katz provided a thorough review of the factual and medical evidence,
detailed his findings on physical examination of appellant and provided a rationalized
explanation for the conclusions he reached. The Board finds his report represents the weight of
the medical evidence and establishes that appellant was no longer experiencing any residuals or
disabilities due to her accepted conditions.
The Board further finds that appellant did not submit sufficient evidence to overcome the
weight of Dr. Katz’s opinion or create a new conflict of medical opinion. The only medical
evidence submitted after Dr. Katz’s examination is the December 5, 2007 report of Dr. Weiss,
who provided an impairment rating of her lower and upper extremities. Although Dr. Weiss
listed some abnormal findings on physical examination of the left ankle, including swelling and a
minimal lateral impingement sign, he did not provide a comprehensive medical opinion
explaining how these findings were related to residuals from appellant’s April 28, 2005
employment injury. As he did not provide a rationalized medical opinion addressing whether
appellant continued to experience residuals or disability due to her accepted left ankle ligament
strain, his report is of diminished probative value.11
On appeal, appellant’s representative contends that Dr. Katz was not selected through
proper Office procedures.12 The Office provided PDS logs regarding Dr. Katz’s selection as the
impartial medical specialist. These logs show that the Office left messages for four physicians
prior to scheduling the examination with Dr. Katz. There is no evidence that the Office did not
select Dr. Katz from the PDS or that it failed to comply with its rotational procedures.13
Appellant did not provide any probative evidence to demonstrate bias on the part of the doctor.
The Board has held that an impartial medical specialist properly selected under the Office’s
rotational procedures will be presumed unbiased and the party seeking disqualification bears the
substantial burden of proving otherwise. Mere allegations are insufficient to establish bias.14
Accordingly, the evidence does not establish an error in the selection of Dr. Katz as an impartial
medical examiner.
Further, appellant’s representative argued that the statement of accepted facts did not
provide a description of appellant’s prior left ankle injury and that Dr. Katz did not demonstrate
10

See Jaja K. Asaramo, 55 ECAB 200 (2006).

11

See Kathryn E. Demarsh, 56 ECAB 677 (2005); Daniel F. O’Donnell, 54 ECAB 456 (2003).

12

To ensure the complete independence of physicians that are selected as impartial medical specialists, the Office
developed specific procedures to safeguard against any possible appearance that the selected physician’s opinion is
biased or prejudiced. Impartial medical specialists are selected from among Board-certified specialists in the
appropriate geographical area on a strict rotating basis to negate the appearance that any preferential treatment exists
between a particular physician and the Office. The Federal (FECA) Procedure Manual provides that the selection of
an impartial medical specialists is made through a strict rotational system using appropriate medical directories. The
procedure manual provides that the Physicians Directory System (PDS) should be used for this purpose wherever
possible. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)
(May 2003). See also Willie M. Miller, 53 ECAB 697 (2002).
13

See W.R., Docket No. 09-6011 (issued October 2, 2009) (where the Board upheld the selection of the impartial
medical examiner after the Office bypassed several physicians after leaving telephone messages).
14

See L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008).

6

any knowledge of appellant’s full-duty requirements. Dr. Katz reviewed appellant’s medical
treatment and specifically addressed the accepted 2004 injury.15 Further, he did not describe
appellant’s employment duties because he did not find any objective evidence of a continuing
medical condition that would cause disability. The Board finds that Dr. Katz’s medical report is
based on an accurate medical and factual background and his opinion represents the special
weight of the medical evidence.16
CONCLUSION
The Board finds that the Office properly terminated appellant’s medical benefits effective
May 1, 2008 on the grounds that she was no longer experiencing disability or residuals of her
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See K.H., 61 ECAB ___ (Docket No. 09-341, issued December 30, 2009).

16

See Charles A. Jackson, 53 ECAB 671 (2002).

7

